In a neglect proceeding pursuant to article 6 of the Family Court Act, petitioner appeals (by permission) from an order of the Family Court, Queens County, dated September 30, 1976, which, after a hearing, inter alia, authorized weekend visitation between the child and her mother and adjourned the proceeding. Order affirmed, without costs or disbursements. It was within the discretion of the Family Court to permit temporary visitation, under the supervision of the Bureau of Child Welfare, pending a final determination. Rabin, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.